         Case 1:20-cr-00305-DLC Document 1 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - X
UNITED STATES OF AMERICA            :
                                                UNSEALING
             - v. -                             ORDER
                                            :
ADRIAN ALFARO DIAZ,                         :
                                                20 Mag. 2039
                      Defendant.            :   20 Cr. __ (DLC)

- - - - - - - - - - - - - - - - - - X
         Upon application of the United States of America, by

and through Assistant United States Attorney Jessica Greenwood,

it is hereby ORDERED that Criminal Complaint 20 Mag. 2039, which

was filed under seal on February 21, 2020, be unsealed

immediately.


SO ORDERED.

Dated:      New York, New York
            June 19, 2020




                                           SOUTHERN DISTRICT OF NEW YO
